Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 21, 2021, has been entered. Claims 1-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome the 112(f) interpretations previously set forth in the Non-Final Office Action mailed on January 6, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0317102 A1), herein referred to as Suzuki, in view of Amano (US 2007/0207538 A1), and Mizunaka (WO 2018186426 A1, with all citations directed to the English Machine Translation attached to this Office Action).
Regarding claim 1, Suzuki teaches the cell culture apparatus (Abstract) comprising: a supply inlet that supplies a culture medium to a culture tank accommodating the culture medium and cells (Fig. 1; Fig. 2); and a discharge outlet that discharges the culture medium and the cells from the culture tank (Paragraph [0023]; Paragraph [0025]; Paragraph [0027]).
Suzuki does not explicitly teach an embodiment comprising an agitator. Amano, however, teaches a culture tank (1) comprising an agitator (3) that agitates the culture medium in the culture tank and that allows the cells to float in the culture medium (Fig. 1; Paragraph [0023]).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Suzuki to include the agitator described by Amano to distribute culture solution, nutrients, and cells evenly throughout the tank (Amano: Paragraph [0004]).
Moreover, it would have been obvious to further modify Suzuki to include the control unit and medium exchange apparatus described by Mizunaka to selectively control the density of cells present within the culture vessel (Mizunaka: Page 13, lines 34-40).
Regarding claim 2, Suzuki teaches the cell culture apparatus as previously described, further comprising: a culture-medium holding container (9) that holds the culture medium to be supplied to the culture tank (3), and a supply tube (27, 29) that connects the culture-medium holding container (9) and the supply inlet such that the culture medium passes from the culture-medium holding container (9) to the culture tank (3), and the supply tube (27, 29) is provided with a supply pump (35) or a supply valve 
Regarding claim 3, Suzuki teaches the cell culture apparatus as previously described, further comprising: a culture-medium collecting container (65) into which the culture medium and cells discharged from the culture tank (3) are collected, a discharging tube (125) that connects the discharge outlet and the culture-medium collecting container (65) such that the culture medium and the cells pass through the tube (125), and a discharge pump (117) that switches between a discharging and a non-discharging state (Fig. 7; Paragraph [0078]).
Regarding claim 4, Suzuki teaches the cell culture apparatus as previously described, further comprising: a culture-medium collecting container (65) into which the culture medium and cells discharged from the culture tank (3) are collected, a discharging tube (125) that connects the discharge outlet and the culture-medium collecting container (65) such that the culture medium and the cells pass through the tube (125), and a suction pump (111, 113, 115) that applies a negative pressure to the culture-medium collecting container (Fig. 7; Paragraph [0078]).
Regarding claim 6, Suzuki teaches the cell culture apparatus as previously described, wherein the supply inlet comprising one or more of an inlet valve (21) and an inlet pump (35) (Paragraph [0028]), the discharge outlet comprises one or more of an outlet valve (63) and an outlet pump (117); and the supply inlet and the discharge outlet are controlled according to the outputted signal (Paragraph [0032]; Paragraph [0078]).
Suzuki does not explicitly teach an embodiment wherein the processors are configured to output a signal when the cell density has exceeded the predetermined threshold. Mizunaka, however, teaches a medium exchange apparatus and culture system (Page 1, line 1) comprising one or more processors that are configured to output a signal when the cell density has exceeded the predetermined threshold (Page 9, lines 52-56; Page 13: lines 19-23; lines 34-40).

Regarding claim 7, Suzuki teaches the cell culture apparatus as previously described, wherein the one or more processors are configured to transmit/receive the signal to/from the supply inlet and the discharge outlet via wires or wirelessly (Fig. 1 and its description in the specification).
Regarding claim 8, Suzuki teaches the cell culture apparatus as previously described, but fails to explicitly describe an embodiment wherein the one or more processors are configured to periodically measure the cell density in the culture medium in the culture tank. Amano, however, teaches an operating system for a culture tank (Abstract) comprising a measuring device configured to periodically measure the cell density in the culture medium in the culture tank (1) (Paragraph [0015]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Suzuki to include the measuring device described by Amano to monitor and control the conditions within the culture tank (Amano: Paragraph [0015]).
Regarding claim 9, Suzuki teaches the cell culture apparatus as previously described, wherein the one or more processors are configured to transmit the signal to the supply inlet after a predetermined time has elapsed from transmission of the signal to the discharge outlet (Fig. 6; Paragraph [0055]).
Regarding claim 10, Suzuki teaches the cell culture apparatus as previously described, but does not explicitly teach an embodiment wherein the processors are configured to simultaneously transmit the signal to both of the discharge outlet and the supply inlet. Mizunaka, however, teaches a medium exchange apparatus and culture system (Page 1, line 1) comprising one or more processors that are configured to simultaneously transmit the signal to both of the discharge outlet and the supply inlet, 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Suzuki to include the control unit and medium exchange apparatus described by Mizunaka to selectively control the density of cells present within the culture vessel (Mizunaka: Page 13, lines 34-40).
Regarding claim 11, Suzuki teaches the cell culture apparatus as previously described, wherein the one or more processors are configured to stop operations of the discharge outlet and the supply inlet by transmitting signals to the discharge outlet and the supply inlet after a predetermined time has elapsed from an actuation of the discharge outlet and the supply inlet (Fig. 6 and its description in the specification).
Regarding claim 12, Suzuki teaches the cell culture apparatus as previously described, wherein operations of the discharge outlet and the supply inlet are automatically stopped after a predetermined time has elapsed from an actuation thereof (Fig. 6 and its description in the specification).
Regarding claim 13, Suzuki teaches the cell culture apparatus as previously described, wherein the one or more processors are configured to stop the discharge outlet and the supply inlet (Fig. 6), but does not explicitly describe an embodiment wherein the processors determine whether or not cell density in the culture medium in the culture tank has met a preliminarily set predetermined threshold or not. Mizunaka, however, teaches a medium exchange apparatus and culture system (Page 1, line 1) wherein the control unit (31) and processors are configured to stop the discharge outlet and the supply inlet when the cell density in the culture medium in the culture tank has dropped to the predetermined threshold or less (Page 9, lines 52-56; Page 13: lines 19-23; lines 34-40).

Regarding claim 14, Suzuki teaches the cell culture apparatus as previously described, wherein the processors can observe and qualify the cell culture state by reflecting illumination light exiting from the culture medium back through the culture medium and imaging the reflected light (Paragraph [0031]), but does not explicitly describe an embodiment wherein the one or more processors are configured to determine whether or not cell density in the culture medium in the culture tank has exceeded a preliminarily set predetermined threshold.
Mizunaka, however, teaches a medium exchange apparatus and culture system (Page 1, line 1) wherein the one or more processors comprising hardware, the one or more processors being configured to determine whether or not cell density in the culture medium in the culture tank has exceeded a preliminarily set predetermined threshold state by reflecting illumination light exiting from the culture medium back through the culture medium and imaging the reflected light (Page 9, lines 52-56; Page 12, line 59-Page 13, line 3; Page 13: lines 19-23; lines 34-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Suzuki to include the control unit and medium exchange apparatus described by Mizunaka to selectively measure and control the density of cells present within the culture vessel (Mizunaka: Page 13, lines 34-40).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Amano, and Mizunaka as applied above , further in view of Taya et al. (US 2003/0054335 A1), herein referred to as Taya.

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of modified Suzuki to include the agitator processor described by Taya to mix the contents of the culture container, and to stop the agitation before draining to allow the container to be completely emptied of the liquid waste (Taya: Paragraph [0057]; Paragraph [0070]).
Response to Arguments
Applicant’s arguments, see Pages 6-10, filed on June 21, 2021, with respect to the rejections of claims 1-5 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Suzuki et al. (US 2010/0317102 A1), herein referred to as Suzuki, in view of Amano (US 2007 /0207538 A1), and Mizunaka (WO 2018186426 A1, with all citations directed to the English Machine Translation attached to this Office Action).
The arguments presented regarding the rejection of claim 1 over Taya and Tanabe are persuasive, specifically in regards to the interpretation of Tanabe described on Pages 7-8 of the Remarks. As such, this rejection has been withdrawn. However, new grounds of rejection have been 
Suzuki does not explicitly teach an embodiment comprising an agitator. Amano, however, teaches a culture tank (1) comprising an agitator (3) that agitates the culture medium in the culture tank and that allows the cells to float in the culture medium (Fig. 1; Paragraph [0023]).
Moreover, Suzuki teaches an embodiment comprising one or more processors comprising hardware that control the supply inlet and discharge outlet via transmitted signals, but does not explicitly describe an embodiment wherein the processors determine whether or not cell density in the culture medium in the culture tank has exceeded a preliminarily set predetermined threshold. Mizunaka, however, teaches a medium exchange apparatus and culture system (Page 1, line 1) comprising a control unit (31) with a central processing unit (CPU) and a memory, wherein the control unit (31) transmits signals to the medium exchange apparatus (1, 12, 15) via the transmission unit (31) (Page 9, lines 52-56), and the control unit (31) and processors are configured to determine whether or not cell density in the culture medium in the culture tank has exceeded a preliminarily set predetermined threshold, and where the cell density is determined to exceed the predetermined threshold, cause the discharge unit to discharge a portion of the culture medium and the cells from the culture tank and cause the supply inlet to supply a new culture medium to the culture tank to reduce the cell density to the predetermined threshold or less (Page 13: lines 19-23; lines 34-40).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Suzuki to include the agitator described by Amano to distribute culture solution, nutrients, and cells evenly throughout the tank (Amano: Paragraph [0004]).

Moreover, Applicant states that the agitator described by Taya would not be capable of agitating the culture medium in a way that would allow the cells to float. However, the cells in question are merely present within the claimed culture tank and are not claimed to be an integral part of the cell culture apparatus claimed in the Instant Application. Accordingly, the ability of the agitator to allow the cells to float is an intended use of the system. Moreover, the motion described by Taya (Paragraph [0031]; Paragraph [0056; Paragraph [0057]; Paragraphs [0070]-[0071]) would, in fact, allow the cells described by Suzuki, or the Instant Application, to float if the teachings of said references were to be combined. As such, the rejection of Claim 5 in view of Taya is proper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on Tu-F, 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.R./Examiner, Art Unit 1799    
                                                                                                                                                                                                    /DONALD R SPAMER/
Primary Examiner, Art Unit 1799